                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
 ---------------------------------------------------------------- X           DATE FILED: 11/14/2019
                                                                  :
 ELIHU ROMERO MORALES, REYNALDO                                   :
 ARIZA BARRIOS, FERNANDO ARELLANO :
 RAMIREZ, LUIS FLORES PEREZ,                                      :     1:19-cv-10140-GHW
 FERNANDO OLEA PRADO, ANASTACIO                                   :
 RAMIREZ, individually and on behalf of all others                :          ORDER
 similarly situated,                                              :
                                                                  :
                                                 Plaintiffs,      :
                                                                  :
                              -against-                           :
                                                                  :
 CONSTRUCTION DIRECTIONS LLC, NY                                  :
 DEVELOPERS & MANAGEMENT LLC, NY :
 DEVELOPERS & MANAGERS INC., ELLIOTT :
 PORCO., YOEL GRUBER, ALEX LIZARDO, :
                                                                  :
                                                 Defendants. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         The Court may transfer a case “[f]or the convenience of the parties and witnesses, in the

interest of justice.” 28 U.S.C. § 1404(a). The Court may also transfer a case based on the consent of

the parties. 28 U.S.C. § 1404(b). Plaintiffs, the only party to appear in this case, have consented to

transfer to the Eastern District of New York. Dkt. No. 7. Accordingly, the Court orders that this

case be transferred to the Eastern District of New York.

         Plaintiffs are directed to serve a copy of this order on all Defendants in this action and to

retain proof of service. The Clerk of Court is directed to transfer this case to the Eastern District of

New York without delay.

         SO ORDERED.

 Dated: November 14, 2019                                     _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
